 CHARLES D. BONANNO LINEN SERVICECharles D. Bonanno Linen Service, Inc. and Team-sters Local Union No. 25, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case I-CA-I 1628May 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 20, 1976, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the Charging Party filedcross-exceptions and a supporting brief and also abrief in opposition to the Respondent's exceptions,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Charles D.Bonanno Linen Service, Inc., Medford, Massachu-setts, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Themain question in this case is whether one employer, of agroup negotiating with a union, may, by leaving the groupduring a bargaining impasse, avoid obligations under thecontract later agreed on between the Union and theremainder of the group. As set out hereinafter, I find thewithdrawing employer is bound by the contract becausecircumstances were not so unusual as to justify withdrawalwhere the union has not consented.The other nine are Bristol Coat & Apron Service Co.: I.oyal CrownLinen Service, Inc.: Delaney Linen Sernice, Inc.; Federal National LinenService Co.: Independent Leasing Corporation: Gilman Towel Supply Co..229 NLRB No. 108The case arises from unfair labor practice charges filedon April 9, 1976, by Teamsters Local Union No. 25,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein theUnion). A complaint based on the charges issued May 20,1976, alleging that Charles D. Bonanno Linen Service, Inc.(herein Bonanno), engaged in unfair labor practices withinthe meaning of Section 8(aX5) and (1) of the Act byrefusing to execute a collective-bargaining agreementnegotiated between the Union and a group of employersafter Bonanno purported to withdraw from the group.Bonanno answered, admitting jurisdictional allegations,the authority of the group to bargain on behalf of member-employers, including Bonanno, and the attempt of Bonan-no to revoke that authority. Bonanno denied the balance ofthe allegations, including legal conclusions that it engagedin unfair labor practices. The case was heard before me atBoston, Massachusetts, on August 30, 1976.Based on the entire record, including my observation ofthe witnesses, and consideration of excellent briefs fromthe parties, I make the following:FINDINGS OF FACTI. THE EMPLOYERS INVOLVEDBonanno is a Massachusetts corporation engaged atMedford, Massachusetts, in the laundering, rental, anddistribution of linen, uniforms, and related products. In theoperation of its business it annually receives at its Medfordplant from points outside Massachusetts chemicals, linens,and other fabrics valued over $50,000. Its annual grossreceipts exceed $500,000. The complaint alleges, the answeradmits, and I find that Bonanno is an employer engaged incommerce within the meaning of the Act.The New England Linen Supply Association (the Group)is comprised of 10 employers, including Bonanno, engagedin the linen service business.'II. THE LABOR RELATIONSA. BackgroundThe Union is a labor organization within the meaning ofSection 2(5) of the Act. It represents the truckdrivers andhelpers employed by Group members. The parties stipulatethat the employees so represented constitute an appropri-ate bargaining unit.For some years past the 10 employers referred to abovehave negotiated as a group with the Union respecting theterms of employment of their drivers and helpers. OnSeptember 21, 1972, they signed individual and identicalagreements with the Union which were to remain in effectuntil April 18, 1975, and thereafter until amended bymutual agreement or terminated in accordance with aprovision that "either party desiring to amend or terminatethe contract shall on or after February 15, 1975 notify theother party in writing of said intention."Inc.; Morgan Services, Inc.: Norfolk Count) Linen Service: and StandardLinen Service.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Negotiations for a Current ContractOn or about February 19, 1975, Bonanno authorized theGroup to bargain collectively on its behalf with the Unionand, subsequently, such bargaining took place. On March14, 1975, apparently in anticipation of possible terminationof the existing agreements but without formal notificationthereof, the Union and the Group met for their firstnegotiating session looking toward a new agreement.Thereafter, they held further negotiating meetings onMarch 19 and 26 and April 1, 3, 11, 13, 14, 16, 17, and 30.In the meantime, on April 18 the Union by letter notifiedeach member of the Group that it was giving 60-day noticeof termination pursuant to the terms of the 1972 agree-ments. On April 23, 1975, the attorney representing theGroup by letter offered to meet with the Union for thepurpose of negotiating a new agreement.On April 30, 1975, the negotiators reached agreement,subject to ratification by the employees, which provided forcompensation to employees on an hourly basis. On May 4,1975, the employees voted to reject the contract.The negotiators next met on May 12, at which time theUnion proposed that employees be compensated on acommission basis rather than at an hourly rate. Groupnegotiators rejected this proposal, adhering to the positionpreviously taken. The negotiators again met on May 15and the Union again insisted on pay on a commissionbasis. Management negotiators again rejected the proposal,advising the Union that they would accept a strike ratherthan concede on the issue. At a further session on May 20the positions of the parties remained unchanged. It isundisputed that an impasse on this issue had been reachedon May 15. A further meeting on June 18 was unsuccessfulin breaking the impasse.C. The Strike and LockoutOn June 23, 1975, the impasse continuing, the Unioncalled a selective strike against Bonanno in which all of itsdrivers participated. At the time of the hearing that strikewas still in effect. The fact that the Union struck onlyBonanno is not a circumstance which justified Bonanno'slater withdrawal from the Group. Selective strikes are alegitimate tactic for exerting economic pressure. Theiroccurrence does not relieve a struck employer of hisobligation to bargain with the Union. See Beck EngravingCo., Inc., 213 NLRB 53, 54-55 (1974), enforcement denied522 F.2d 475 (C.A. 3, 1975); State Electric Service, Inc., 198NLRB 592, 593 (1972); Hi-Way Billboards, Inc., 206 NLRB22, 23 (1973), supplementing 191 NLRB 244 (1971),enforcement denied 500 F.2d 181 (C.A. 5, 1974).After the strike began, most of the other employers in theGroup locked out their drivers, thus presenting a unitedfront to the Union. The parties continued to meet,however, in an effort to reach an agreement. Negotiatingsessions were held on July 22, August 15, and September 2,1975. But impasse continued on the issue of method ofpayment to drivers.The Union argues that because some employers duringstrategy sessions urged that a sky-high wage offer be made2 Nothing in the record suggests that it was the Union that made thesecret overtures. In any case, the Union did not make any agreement withthe wayward employers.in an effort to break the impasse, a tactic which Bonannoopposed, a potential break in the impasse was apparentand therefore continuation of the impasse should not beviewed as a legitimate reason for Bonanno withdrawingfrom group bargaining. There is no merit to this conten-tion. Remarks made during strategy sessions could haveonly the most speculative impact on the actual bargainingsituation.Of greater significance is the fact that, before Bonannowithdrew, two other employers in the Group secretly hadbeen in direct touch with the Union, presumably in aneffort to make a separate settlement.2Nothing came ofthese secret contacts. Whether they reached the level ofnegotiations does not appear. In the circumstances, I findthe Group was not thereby fractured in a mannerwarranting withdrawal by others in the Group. See IceCream, Frozen Custard Industry Employees, Drivers, Ven-dors and Allied Workers Union Local 717, et al. (Ice CreamCouncil, Inc.), 145 NLRB 865, 870 (1964).D. The Respondent's Withdrawal from the GroupOn November 21, 1975, the strike and lockout still beingin effect and the impasse continuing, Bonanno revoked itsprior authorization to the Group to bargain on its behalf,stating, "The Company is withdrawing from the Associa-tion with specific respect to negotiations at this timebecause of an ongoing impasse with Teamsters Local 25."Bonanno indicated it would engage in bargaining directlywith the Union. A copy of its revocation letter was mailedto the Union on November 21 and that same day read to aunion representative over the telephone.Between commencement of the strike on June 23 and thenotice of withdrawal on November 21 Bonanno hiredpermanent replacements for all of its striking drivers. Thus,from its point of view there was less reason than earlier tocontinue with group bargaining. But the difference inpersonnel was not such a circumstance as would justifywithdrawal from the Group because the hiring of replace-ments was a logical outgrowth of the strike and a normalmanagement effort to survive. N.L.R.B. v. MacKay Radio& Telegraph Co., 304 U.S. 333 (1938). Use of such normalmeasures are not "unusual circumstances" which justifywithdrawal from group bargaining.Bonanno strongly urges that the ongoing impasse was anunusual circumstance justifying its withdrawal from theGroup in accordance with the Board's decision in RetailAssociates, Inc., 120 NLRB 388, 393-395 (1958). Itespecially relies on four court of appeals decisions soholding. See N.LR.B. v. Beck Engraving Co., 522 F.2d 475(C.A. 3, 1975); N.LR.B. v. Associated Shower Door Co.,Inc., 512 F.2d 230 (C.A. 9, 1975); N.LR.B. v. Hi-WayBillboards, Inc., 500 F.2d 181 (C.A. 5, 1974); and FairmontFoods Company v. N.L.R.B., 471 F.2d 1170 (C.A. 8, 1972).See also the dictum of the First Circuit in N.LR.B. v. Fieldand Sons, Inc., 462 F.2d 748 (1972).The General Counsel and the Union point out that theBoard has not followed the line taken by the courts ofappeals. Under Board law a bargaining impasse does not630 CHARLES D. BONANNO LINEN SERVICEconstitute such an unusual circumstance as to justify anemployer's unilateral withdrawal from group bargaining.See Hi-Way Billboards, Inc., 206 NLRB 22 (1973), onremand from N.L.R.B. v. Hi-Way Billboards, Inc., supra,;and Goodsell & Vocke, Inc., 223 NLRB 60 (1976). Theposition taken by the Board is, of course, binding on me.Insurance Agents' International Union AFL-CIO (ThePrudential Insurance Company of America), 119 NLRB 768,773 (1957). Accordingly, I find the circumstance of anongoing impasse to be an insufficient reason for Bonannoto have withdrawn from the Group. Accordingly, unlessthe Union went along with the withdrawal (a subjectdiscussed later herein), Bonanno had a continuing duty toparticipate in group bargaining, a duty which it violated bywithdrawing.E. The Continuing NegotiationsShortly after the withdrawal, a Group representativeinformed the Union by letter dated November 24, 1975,that he understood the Union had been notified thatBonanno had withdrawn. The letter stated that theremainder of the Group would continue to negotiate withthe Union and announced that the lockout by theremaining members was being terminated.Thereafter, the Group, without Bonanno, met with theUnion and negotiated further on December I, 1975, andFebruary 4, April 5, and April 13, 1976.3On April 13, 1976, the Union dropped its demand forcompensation by commission and accepted a managementoffer of a revised hourly wage rate. With this development,agreement was finally reached on a new contract.F. The Union's Claim on BonannoAlthough the Union had not communicated withBonanno since its withdrawal, other than to file unfairlabor practice charges on April 9, after it reachedagreement with the Group on April 13 it claimed thatBonanno also was bound by the terms of the contractbargained. By letter of April 29, 1976, the Union informedBonanno that the Union at no time had consented to itswithdrawal, and that it considered Bonanno to be amember of the Group and bound by the settlementreached. On May 3, 1976, Bonanno's attorney replied tothe Union by letter denying it was bound by the agreementreached.G. Union Consent, Acquiescence, and EstoppelBonanno contends that, even if its withdrawal wasuntimely and unjustified by unusual circumstances, theUnion has gone along with the withdrawal by consentingor acquiescing to it, and in any case should not now beheard to object to it.1. Consent or acquiescenceAs to consent, it is clear the Union did not specificallyconsent at the time of withdrawal. When Charles Bonanno" On Apnl 9, the Union filed the instant unfair labor practice chargesagainst Bonanno.4 It is not clear how the Union could wash out its antitrust suit against allread the withdrawal letter the Union Field RepresentativeHerbert Salter over the telephone on November 21, 1975,Salter made no comment other than to indicate he wouldwait to see a copy of the letter before confirming thetelephone call and he would probably consult the Union'sattorney. This could not reasonably be understood asconsent to what Bonanno was doing but only as acknowl-edgment of notice that he was doing it.Up to that point, Charles Bonanno had been a memberof the employer bargaining committee. At the firstnegotiating meeting following withdrawal, Union PresidentWilliam McCarthy inquired as to who had replacedCharles Bonanno on the employer bargaining committee.He thus recognized that Bonanno was in fact not activelyparticipating in the continuing negotiations. But it was notmore than that. It did not amount to an agreement withBonanno's legal position that it could withdraw anymorethan continuing negotiations with the balance of the Groupamounted to consent to Bonanno's absence. To holdotherwise would give every dissident in group bargainingthe power to ruin collective bargaining for all othersinvolved. By negotiating with the balance of the Group andrecognizing that Charles Bonanno was no longer on thebargaining committee, the Union only acknowledged thedefacto situation.No further reference to Bonanno's absence occurreduntil the final session on April 13. At the meeting, afteragreement was reached on contract terms, an attorney forthe Group asked, "What about pending litigation?" He wasreferring to collateral litigation including an antitrust suitby the Union against the Group, an injunction suit by theGroup against the Union, and unemployment compensa-tion cases. He apparently did not intend to include theinstant unfair labor practice charges which the Union hadfiled on April 9 because the Group attorneys were unawareof them. Herbert Salter, speaking for the Union, respondedthat "we would probably wash all the pending litigation-this does not include Bonanno, they are separate now andnot in the group." At that time Bonanno was notrepresented in the pending litigation by the attorneys forthe Group, but was separately represented by the attorneyswho later appeared for it in the Board proceeding.Salter's response acknowledged the long-established defacto separation of Bonanno from the Group. But he couldnot have meant to release Bonanno from its duty tobargain with the group. Unfair labor practice chargesbased on Bonanno's refusal to bargain with the Group hadbeen filed only 4 days earlier and are still pending in thisproceeding. They stand as a constant union assertion thatBonanno is bound to Group bargaining. Respecting theother pending litigation, Salter's response is ambiguouswhen applied to Bonanno.4Such ambiguity should beconstrued in a manner consistent with the Union's positionon the pending unfair labor practice charges. On April 29the Union sent Bonanno a letter denying it had everconsented to its withdrawal and asserting it was bound tothe negotiated contract.except Bonanno, nor why it would want to leave Bonanno as the onlysurviving plaintiff in an injunction suit against the Union.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsidering the above circumstances, I find that theUnion did not, directly or by implication, consent to, noracquiesce in, Bonanno's withdrawal from Group bargain-ing. See Fairmont Foods Company, 196 NLRB 849 (1972);The John J. Corbett Press, Inc., 163 NLRB 154, 158, fn.14(1967); The Carvel Company, and C and D Plumbing andHeating Company, 226 NLRB I Il 1, fn. 8 (1976).2. EstoppelBonanno also contends that the Union (and the GeneralCounsel) should not now be heard to object to thewithdrawal because (a) for months following the withdraw-al the Union remained silent and did not affirmativelyobject; (b) the Union continued bargaining with thebalance of the Group; and (c) following the withdrawal theUnion accepted the beneficial consequences of the with-drawal; namely, termination of the lockout by otheremployers in the Group. The Board has already rejectedthese contentions in Fairmont Foods Company, supra.In sum, I find that Bonanno was obliged to bargain withthe Group, that its attempt to withdraw while negotiationswere in progress was not timely nor justified by thecircumstances, including the ongoing impasse and theselective strike, and since the withdrawal the Union hasneither consented to nor acquiesced in the withdrawal norshould it be estopped now from claiming that Bonanno isbound to the agreement reached with the Group. Bonan-no's refusal to honor that agreement is, and has been, abreach of its duty to bargain in good faith and is an unfairlabor practice within the meaning of Section 8(a)(5) and (1)of the Act.IIl. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Bonanno set forth in section II, above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Bonanno is an employer within the meaning ofSection 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The Union is, and has been at all material times, theexclusive bargaining representative of the employees ofBonanno in the following appropriate unit:All linen supply truck drivers and helpers employed bymembers of the New England Linen Supply Associa-tion, exclusive of all other employees, office clericalemployees, guards and all supervisors as defined inSection 2(1 1) of the Act.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.4. By its refusal to adopt the agreement reachedbetween the Union and the Group bargaining on behalf ofmembers of the New England Linen Supply Association,and by its refusal to give effect to the terms and conditionscontained therein, Bonnano engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Bonanno has engaged in certainunfair labor practices, I recommend it cease and desisttherefrom and take certain affirmative action that I findnecessary to effectuate the policies of the Act. In thisconnection Bonnano should immediately sign and imple-ment the agreement reached between the Union and theGroup, and, as urged by the General Counsel in his brief,apply it retroactively to April 13, 1976, making itsemployees whole for any loss of earnings suffered sincethen as a result of its failure to apply the agreement. SeeThe Carvel Company, supra. Backpay is to be computed inthe manner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon at 6 percent,calculated according to the formula set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962). Nothingherein is to be construed as requiring Bonnano to recoupwages or benefits already received by its employees.Bonnano should also preserve and make available to Boardagents, upon request, all pertinent records and datanecessary in analyzing and determining whatever backpaymay be due. It should also post appropriate notices at itsMedford, Massachusetts, facilities.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER5The Respondent Charles D. Bonanno Linen Service,Inc., Medford, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Teamsters LocalUnion No. 25, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as theexclusive bargaining representative of its employees in theappropriate unit described herein.(b) Refusing to sign and to implement the 1976-79 linensupply agreement reached between the above Union andthe Group representing employer-members of the NewEngland Linen Supply Association with respect to itsemployees in the appropriate unit described herein.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under the National Labor Relations Act, as amend-ed.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.632 CHARLES D. BONANNO LINEN SERVICE2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Forthwith sign and implement the above-describedagreement and give retroactive effect thereto from April 13,1976.(b) Make whole its employees in the above-describedbargaining unit for any loss of pay or other employmentbenefits they may have suffered by reason of its refusal tosign and implement the aforesaid agreement, in the mannerset forth in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Medford, Massachu-setts, copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 1, in writing,within 20 days from the date hereof, what steps it has takento comply herewith.6 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Teamsters LocalUnion No. 25, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,by refusing to sign and implement the 1976-79 contractbetween the Union and the employer-members of theNew England Linen Supply Association.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights under the National Labor Relations Act,as amended.WE WILL forthwith sign and implement the above-mentioned contract and give retroactive effect theretofrom April 13, 1976.WE WILL make whole our employees in the bargain-ing unit for any loss of pay or other employmentbenefits they may have suffered by reason of ourrefusal to sign and to implement the aforesaid collec-tive-bargaining agreement, plus interest.CHARLES D. BONANNOLINEN SERVICE, INC.633